In re Disciplinary Counsel La.St.Bar; — Other(s); applying for motion for interim suspension Pursuant to Rule XIX, Sec. 19 C&E.
ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel, and the Concurrence in that Motion filed by respondent,
IT IS ORDERED, ADJUDGED AND DECREED that the respondent, Larry S. Bankston, attorney at law, be and he is suspended from the practice of law, pending further orders of this court.
*1387IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted.
JOHNSON, J., not on panel.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana